                                          Case 3:18-cv-03748-JCS Document 409 Filed 06/14/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7
                                   8     TATYANA EVGENIEVNA                                 Case No. 18-cv-03748-JCS
                                         DREVALEVA,
                                   9                                                        ORDER DENYING VARIOUS
                                                        Plaintiff,                          MOTIONS
                                  10             v.
                                  11
                                         U.S. DEPARTMENT OF VETERANS                        Re: Dkt. Nos. 406, 407, 408
                                  12     AFFAIRS, et al.,
Northern District of California
 United States District Court




                                                        Defendants.
                                  13
                                  14
                                  15          Plaintiff’s administrative motion for leave to amend (dkt. 406) is DENIED. A motion for
                                  16   leave to amend under Rule 15 of the Federal Rules of Civil Procedure must be brought as a motion
                                  17   noticed for a hearing under Civil Local Rule 7-2, not an administrative motion under Civil Local
                                  18   Rule 7-11. Moreover, Plaintiff cannot amend by right without bringing such a motion. Rule 15
                                  19   allows amendment of a complaint by right under the following circumstances:
                                  20                  (A) 21 days after serving it, or
                                  21                  (B) if the pleading is one to which a responsive pleading is required,
                                                      21 days after service of a responsive pleading or 21 days after service
                                  22                  of a motion under Rule 12(b), (e), or (f), whichever is earlier.
                                  23   Fed. R. Civ. P. 15(a)(1). Plaintiff’s complaint was served in August of 2018. See dkt. 22. The
                                  24   twenty-one-day deadline after service of the complaint has therefore long expired. And while
                                  25   Defendants only filed and served a responsive pleading—their answer (dkt. 396)—relatively
                                  26   recently, they filed and served a motion to dismiss under Rule 12(b) in October of 2018. Dkt. 34.
                                  27   Since Rule 15(a)(1)(B) sets a deadline of twenty-one days after either service of a responsive
                                  28   pleading or service of a motion under Rule 12, “whichever is earlier,” the deadline here is based
                                          Case 3:18-cv-03748-JCS Document 409 Filed 06/14/21 Page 2 of 2




                                   1   on the motion to dismiss, and expired in 2018. Plaintiff therefore must file a noticed motion under

                                   2   Civil Local Rule 7-2 seeking leave under Rule 15(a)(2) or Rule 15(d) if she wishes to amend or

                                   3   supplement her complaint.

                                   4          Plaintiff’s motion for a more definite statement (dkt. 408) of Defendants’ answer is

                                   5   DENIED. Rule 12(e) of the Federal Rules of Civil Procedure allows a party to “move for a more

                                   6   definite statement of a pleading to which a responsive pleading is allowed but which is so vague or

                                   7   ambiguous that the party cannot reasonably prepare a response.” An answer is not “a pleading to

                                   8   which a responsive pleading is allowed”; it is itself a “responsive pleading.” Plaintiff need not

                                   9   prepare a response to the answer, and thus cannot bring a motion under Rule 12(e). Regardless,

                                  10   Defendants’ answer sufficiently admits or denies each allegation of Plaintiff’s complaint.

                                  11          Plaintiff’s “Administrative Motion to Clarify Whether or Not [She] Should File a Reply to

                                  12   Defendants’ June 04, 2021 Answer” (dkt. 407) seeks legal advice from the Court. The Court
Northern District of California
 United States District Court




                                  13   cannot provide legal advice to the parties, and a party may not bring a motion seeking such advice.

                                  14   The motion is therefore DENIED.

                                  15          IT IS SO ORDERED.

                                  16   Dated: June 14, 2021

                                  17                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  18                                                   Chief Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                         2
